         Case 2:19-cv-02738-MSG Document 6 Filed 09/16/19 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 2:19-cv-02738-MSG
                                                )
v.                                              )   Judge Mitchell S. Goldberg
                                                )
JOHN DOE, subscriber assigned IP address        )
98.114.133.120,                                 )
                                                )
       Defendant.                               )
                                                )

                        PLAINTIFF’S VOLUNTARY DISMISSAL
                          WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 98.114.133.120 are voluntarily dismissed with prejudice.


       Dated: September 16, 2019                    Respectfully submitted,

                                                    By: /s/ John C. Atkin
                                                    John C. Atkin, Esq.
                                                    The Atkin Firm, LLC
                                                    55 Madison Avenue, Suite 400
                                                    Morristown, NJ 07960
                                                    Tel: (973) 285-3239
                                                    Fax: (833) 693-1201
                                                    JAtkin@AtkinFirm.com
                                                    Attorneys for Plaintiff




                                               1
          Case 2:19-cv-02738-MSG Document 6 Filed 09/16/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ John C. Atkin
                                                   John C. Atkin, Esq.




                                               2
